                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION - DETROIT

In re:                                                      Case No. 19-53626-LSG
         Ricky McLaurin

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        David Wm. Ruskin, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/24/2019.

         2) The plan was confirmed on 05/06/2020.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 03/29/2021.

         6) Number of months from filing or conversion to last payment: 12.

         7) Number of months case was pending: 20.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $5,445.00.

         10) Amount of unsecured claims discharged without full payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)


   19-53626-lsg       Doc 86     Filed 05/19/21      Entered 05/19/21 09:03:02         Page 1 of 4
Receipts:

       Total paid by or on behalf of the debtor             $7,060.70
       Less amount refunded to debtor                          $13.26

NET RECEIPTS:                                                                                  $7,047.44


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $2,000.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                      $599.05
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                              $2,599.05

Attorney fees paid and disclosed by debtor:              $1,500.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim       Principal      Int.
Name                              Class   Scheduled      Asserted         Allowed        Paid         Paid
ALL STATE CREDIT BUREAU INC   Unsecured      2,613.00            NA              NA            0.00       0.00
BANKRUPTCY REPORTING CONTACT Unsecured            0.00           NA              NA            0.00       0.00
BASS & ASSOCIATES             Unsecured           0.00           NA              NA            0.00       0.00
CREDIT ACCEPTANCE CORP        Secured       17,000.00     12,398.33        12,398.33      4,056.58     293.01
ENHANCED RECOVERY CORPORATIO Unsecured          344.00           NA              NA            0.00       0.00
GLOBAL LENDING SERVICES LLC   Unsecured     20,297.00     21,748.31        21,748.31           0.00       0.00
INTERNAL REVENUE SERVICE      Priority      12,480.00     13,513.41        13,513.41           0.00       0.00
INTERNAL REVENUE SERVICE      Unsecured           0.00    25,587.80        25,587.80           0.00       0.00
KANISHA MCLAURIN              Priority            0.00           NA              NA            0.00       0.00
LASHANDA GAYDEN               Secured             0.00          0.00            0.00           0.00       0.00
LJ ROSS & ASSOCIATES          Unsecured         334.00           NA              NA            0.00       0.00
LVNV FUNDING LLC              Unsecured            NA       2,194.93        2,194.93           0.00       0.00
MICHIGAN FIRST CREDIT UNION   Unsecured         972.00           NA              NA            0.00       0.00
OFFICE OF CHILD SUPPORT       Unsecured           0.00           NA              NA            0.00       0.00
QUANTUM3 GROUP LLC AS AGENT F Unsecured            NA         100.00          100.00           0.00       0.00
SHANA LEONARD                 Priority            0.00           NA              NA            0.00       0.00
STATE OF MICHIGAN             Unsecured           0.00          0.00            0.00           0.00       0.00
STATE OF MICHIGAN             Unsecured           0.00          0.00            0.00           0.00       0.00
STATE OF MICHIGAN             Unsecured     21,588.34           0.00            0.00           0.00       0.00
STATE OF MICHIGAN CD          Secured             0.00        842.82          842.82          81.68     17.12
STATE OF MICHIGAN CD          Priority       1,707.00       3,799.30        3,799.30           0.00       0.00
STATE OF MICHIGAN CD          Unsecured           0.00      3,683.36        3,683.36           0.00       0.00
US ATTORNEY                   Unsecured           0.00           NA              NA            0.00       0.00
US ATTORNEY FOR EDMI          Unsecured           0.00           NA              NA            0.00       0.00
US DEPARTMENT OF EDUCATION    Unsecured           0.00           NA              NA            0.00       0.00
US DEPARTMENT OF EDUCATION    Unsecured      4,804.00            NA              NA            0.00       0.00
US DEPARTMENT OF EDUCATION    Unsecured      5,755.00            NA              NA            0.00       0.00
US DEPARTMENT OF EDUCATION    Unsecured      6,177.00            NA              NA            0.00       0.00
US DEPARTMENT OF EDUCATION    Unsecured      4,601.00            NA              NA            0.00       0.00
US DEPARTMENT OF EDUCATION    Unsecured     10,392.00            NA              NA            0.00       0.00
US DEPARTMENT OF EDUCATION    Unsecured     10,991.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)


  19-53626-lsg      Doc 86     Filed 05/19/21     Entered 05/19/21 09:03:02                Page 2 of 4
Scheduled Creditors:
Creditor                                   Claim         Claim         Claim        Principal        Int.
Name                             Class   Scheduled      Asserted      Allowed         Paid           Paid
US DEPARTMENT OF EDUCATION   Unsecured      7,468.00            NA           NA             0.00         0.00
US DEPARTMENT OF EDUCATION   Unsecured      2,664.00            NA           NA             0.00         0.00
US DEPARTMENT OF EDUCATION   Unsecured     15,667.00            NA           NA             0.00         0.00
US DEPARTMENT OF EDUCATION   Unsecured      2,413.00            NA           NA             0.00         0.00
US DEPARTMENT OF EDUCATION   Unsecured      7,278.00            NA           NA             0.00         0.00
US DEPARTMENT OF EDUCATION   Unsecured         192.00           NA           NA             0.00         0.00
WOODSIDE MANAGEMENT LLC      Secured             0.00          0.00         0.00            0.00         0.00


Summary of Disbursements to Creditors:
                                                          Claim           Principal                Interest
                                                        Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                   $0.00               $0.00                   $0.00
      Mortgage Arrearage                                 $0.00               $0.00                   $0.00
      Debt Secured by Vehicle                       $12,398.33           $4,056.58                 $293.01
      All Other Secured                                $842.82              $81.68                  $17.12
TOTAL SECURED:                                      $13,241.15           $4,138.26                 $310.13

Priority Unsecured Payments:
       Domestic Support Arrearage                        $0.00                  $0.00                $0.00
       Domestic Support Ongoing                          $0.00                  $0.00                $0.00
       All Other Priority                           $17,312.71                  $0.00                $0.00
TOTAL PRIORITY:                                     $17,312.71                  $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                         $53,314.40                  $0.00                $0.00


Disbursements:

       Expenses of Administration                          $2,599.05
       Disbursements to Creditors                          $4,448.39

TOTAL DISBURSEMENTS :                                                                       $7,047.44




UST Form 101-13-FR-S (09/01/2009)


  19-53626-lsg     Doc 86    Filed 05/19/21      Entered 05/19/21 09:03:02              Page 3 of 4
        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/19/2021                             By:/s/ David Wm. Ruskin
                                                                   Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case , therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)


   19-53626-lsg       Doc 86      Filed 05/19/21       Entered 05/19/21 09:03:02           Page 4 of 4
